Citation Nr: 1102954	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993 
and from October 2002 to November 2004.  The Veteran had 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2010 decision, the Board found that the issue of 
entitlement to a TDIU had been raised by the record, and that the 
Board had jurisdiction to consider that issue, but that further 
development was necessary before adjudicating the issue on the 
merits.  Therefore, the case was remanded to the Appeals 
Management Center.  The requested development has been completed, 
and the case is once again before the Board for appellate review.

The Board notes that a video conference hearing was held in July 
2010 with the Veteran in Muskogee, Oklahoma, before the 
undersigned Veterans Law Judge, sitting in Washington, D.C., who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  Prior to September 8, 2008, the Veteran did not meet the 
schedular criteria for TDIU, and the competent and credible 
evidence of record indicates the Veteran's service-connected 
disabilities do not prevent him from securing and following 
substantially gainful employment.

2.  From September 8, 2008, the Veteran does meet the schedular 
criteria for TDIU, but the competent and credible evidence of 
record indicates the Veteran's service-connected disabilities do 
not prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met during 
the period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

A letter dated in August 2010 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

The claim was then adjudicated by way of a supplemental statement 
of the case (SSOC) in November 2010, after the notice was 
provided.  Therefore, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the United 
States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, lay statements, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for assessing the Veteran's 
employability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the non-disabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for the 
following disabilities: degenerative disc disease of the lumbar 
spine, rated as 40 percent disabling; degenerative disc disease 
of the cervical spine, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right arm, rated as 10 
percent disabling; peripheral neuropathy of the left arm, rated 
as 10 percent disabling; and bilateral hearing loss, rated as 0 
percent disabling.  The combined disability rating is 70 percent 
as of September 8, 2008.  Therefore, the Veteran meets the 
schedular requirement for a TDIU as of September 8, 2008.  Prior 
to that date, the Veteran's combined disability rating was 60 
percent effective from November 2007; and 30 percent effective 
from November 2004; the Veteran did not meet the schedular 
requirement for a TDIU for these periods.

The Board notes that although the Veteran's service-connected 
disabilities do not meet the threshold percentage requirement 
prior to September 8, 2008 to establish eligibility for TDIU 
pursuant to 38 C.F.R. § 4.16(a), his claim for that period will 
nonetheless be evaluated to determine whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more than 
marginal, that permits the individual to earn a "living wage").  
See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 
(1991).

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different position 
than other veterans having the same compensation rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question is whether the Veteran, 
in light of his service-connected disabilities, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The Veteran underwent a VA examination for his spine in May 2007.  
He indicated that he had not worked since leaving active duty in 
2004.  Prior to service, he worked in construction.  His cervical 
spine condition did not affect his eating, grooming, bathing, 
toileting, or dressing.  He was able to hunt and fish 
recreationally.  He was able to drive up to 30 minutes, but 
preferred not to because his medications made him drowsy and he 
had numbness in his left side.

In a November 2007 statement, the Veteran indicated that he could 
no longer perform the work he did in the past.

The Veteran testified at a Board hearing in July 2010.  With 
respect to his capacity to work, he stated his pain medications 
made him drowsy.  He was given a 5 pound lifting restriction 
while in service.  He had not worked since 2004.  His last job 
was working at a printing press, but his duties required a great 
deal of motion and bending.  He had to leave that job due to his 
back condition.  He received vocational rehabilitation in the 
biotech field, but was unable to obtain employment as his 
neuropathy prevented him from being able to perform the necessary 
laboratory work.  He had applied to 10 positions in the biotech 
field, but only received 1 interview, and was not accepted for 
the job.  His prior experience included training in auto 
mechanics and working construction, neither of which he could 
return to due to his injuries.  

The Veteran was afforded a VA examination in October 2010.  The 
Veteran reported that he received training in the biotech field, 
but was unable to secure a job once employers learned that he had 
no sensation on the left side of his body.  He had applied for a 
telemarketer job, but was told he was not qualified due to a 
limitation on sitting.  He told the examiner he could do that 
work if he were allowed to periodically stand.  His last job was 
at a printing press, but the prolonged standing increased his 
back pain and he had to leave the job.  His hobbies included 
fishing and working on cars, but could no longer pursue these 
activities due to his injuries.  He still had his driver's 
license, and used it for short trips to the gas station.  His 
wife did most of the driving, including driving him to his 
examination.  His typical day included getting up and getting 
dressed and going with his wife to the grocery store.  He 
sometimes vacuumed the house, but did not do any heavy lifting.  
He watched some television, and watched his daughter take care of 
horses after school.  Notably, he stated that in 2003, he had a 
sudden onset of numbness in his upper extremities, and that 
sensation had not returned to the left side of his body.

On examination, the Veteran had normal deep tendon reflexes, 
normal pulses, and normal strength in his upper extremities.  
There were no skin changes, circulatory changes, or atrophy.  The 
Veteran reported normal sensation in the right upper extremity 
but a complete absence of sensation in the left upper extremity.  
He had normal strength, pulses and reflexes in his lower 
extremities.  He was able to heel and toe walk.  There was no 
atrophy.  The Veteran stated he had no sensation in his left 
lower extremity.  However, there were no injuries, such as 
scratching or bruising, which might be expected with an insensate 
extremity.  Range of motion of the lumbar and cervical spines was 
limited, but unchanged after repetitive motion.  X-rays showed 
degenerative changes in the lumbar spine and disc space narrowing 
in the cervical spine.

Based on a review of the claims file, a history provided by the 
Veteran, and a physical examination, the examiner concluded that 
it was less likely than not that the Veteran was unable to secure 
or maintain substantially gainful employment.  The examination 
showed a body with healthy musculature and a normal neurological 
examination.  There was a subjective complaint of total loss of 
sensation that did not correlate clinically with the previous 
diagnoses of peripheral neuropathy, or with a completely normal 
visual examination of the skin and musculature.  There was no 
report of a sudden and sustained sensory loss in the Veteran's 
records.  Reasonable restrictions for the Veteran's back 
conditions would be no overhead work and no repetitive lifting or 
bending.

The Veteran also submitted several lay statements from family and 
acquaintances in support of his claim.  Collectively, they 
indicate the Veteran's capacity for work had been reduced, and he 
was limited or unable to perform acts such as lifting or bending.

Based on the evidence of record, the Board finds that a TDIU is 
not warranted either prior to or subsequent to September 8, 2008.  
While the Veteran testified that he has experienced difficulty 
obtaining employment, no persuasive, competent medical evidence 
is of record at any point in the appeal period to demonstrate 
that he is unable to obtain and/or maintain substantially gainful 
employment due to his service-connected disabilities.  The VA 
examiner in this case concluded that the Veteran was capable of 
employment, subject to reasonable restrictions.  While the 
examiner's opinion focused on the Veteran's orthopedic and 
neurological conditions, and did not address his service-
connected audiological conditions (tinnitus and hearing loss), 
the Board nonetheless finds the examiner's opinion probative.  
The Veteran's combined 10 percent rating for his audiological 
conditions reflects the relatively minimal impact they have on 
his employability.  Moreover, the Veteran has not claimed that 
these specific disabilities have had any impact on his ability to 
secure or maintain employment.  Indeed, his hearing testimony and 
statements of record focused primarily on the impact of his other 
service-connected disabilities.

Additionally, the Board finds that the record does not present 
any unusual factors that might serve as a predicate for a finding 
of unemployability.  The Veteran's service-connected disabilities 
have not been, in the Board's determination, so severely 
disabling as to have rendered him or the average person similarly 
situated unable to secure or follow substantially gainful 
employment, nor does the medical evidence of record reflect that 
any of his service-connected conditions would render him 
individually unable to follow any substantially gainful 
occupation.
	
Therefore, the Board finds that the Veteran's service-connected 
disabilities alone do not preclude him from engaging in 
substantially-gainful employment.  The current combined 70 
percent rating contemplates impairment in the ability to perform 
substantially gainful employment due to the Veteran's service-
connected disabilities.  However, "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations."  
See 38 C.F.R. § 4.1.  The Board finds that the VA Schedule for 
Rating Disabilities and the disability evaluation assigned to the 
Veteran's service-connected disabilities under that Schedule 
accurately reflect the Veteran's overall impairment to his 
earning capacity.

Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


